     Case 2:12-cr-00060-MMD-VCF Document 48 Filed 09/12/20 Page 1 of 5


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     UNITED STATES OF AMERICA,                          Case No. 2:12-cr-00060-MMD-VCF

7                                     Plaintiff,                    ORDER
               v.
8
      PAUL WEXLER,
9
                                   Defendant.
10

11   I.        SUMMARY

12             Defendant Paul Wexler has served approximately 86% of his sentence (which will

13   be followed by lifetime supervised release) on one count of coercion and enticement.

14   (ECF No. 42 at 1-2.) Before the Court is his motion for compassionate release under 18

15   U.S.C. § 3582(c)(1)(A) based on the “extraordinary and compelling reasons” presented

16   by the COVID-19 pandemic1 as applied to his health and particular circumstances (the

17   “Motion”). (ECF No. 42.) The government does not oppose Defendant’s release. (ECF

18   No. 47.) As further explained below, the Court will grant Defendant’s unopposed Motion

19   because “(1) he is suffering from ailments that place him at increased risk for COVID-19

20   infection; (2) he has served 86% of his imprisonment term; (3) he poses a minimal risk to

21   public safety, which can be managed through home confinement and a lifetime of

22   supervision conditions; and (4) the 18 U.S.C. § 3553(a) factors support his release.” (Id.

23   at 13.)

24   ///

25   ///

26
               1The
                  Court issues this order during the COVID-19 pandemic, as a novel
27
     coronavirus is killing many people around the world, and many governments, including
28   the governments of the United States and Nevada, have at least partially shut down their
     societies and economies in response. (ECF No. 42 at 8-12.)
     Case 2:12-cr-00060-MMD-VCF Document 48 Filed 09/12/20 Page 2 of 5


1    II.    LEGAL STANDARD

2           As mentioned, Defendant seeks release under the compassionate release

3    provision of 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018. (ECF

4    Nos. 42 at 1.) This provision offers Defendant a limited exception to the general rule that

5    the Court may not modify or reduce the length of a sentence after the Court has imposed

6    it. See 18 U.S.C. § 3582(c); see also U.S. v. Penna, 319 F.3d 509, 511 (9th Cir. 2003)

7    (explaining that generally a court cannot modify a sentence after it has imposed it). “It

8    allows the sentencing judge to reduce a sentence based on ‘extraordinary and compelling

9    reasons’ after the defendant has asked the BOP [Bureau of Prisons] to bring such a

10   motion on her behalf and exhausted all administrative rights to appeal the BOP’s denial

11   of that request.” U.S. v. Mogavero, Case No. 2:15-cr-00074-JAD-NJK, 2020 WL 1853754,

12   at *2 (D. Nev. Apr. 13, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)(i)). Moreover, before

13   granting such a request, the Court “must consider the factors in 18 U.S.C. § 3553(a) ‘to

14   the extent that they are applicable,’ and any sentence reduction must be ‘consistent with

15   applicable policy statements issued by the Sentencing Commission.’” Id. (citations

16   omitted).

17   III.   DISCUSSION

18          Section 3582(c)(1)(A) implies a three-step process under which the Court must

19   evaluate compassionate release motions. That process begins with the Court determining

20   whether Defendant has satisfied the statutory prerequisites under Section 3582(c)(1)(A).

21   The Court then proceeds to evaluating whether Defendant has shown “extraordinary and

22   compelling reasons” for the Court to release him under Section 3582(c)(1)(A)(i), and then

23   considers the applicable sentencing factors under Section 3553(a). Here, the parties

24   agree the Court should grant Defendant’s Motion, and thus agree at each of the three

25   steps. The Court agrees with the parties, but will briefly address each of the three steps

26   of the analysis.

27   ///

28   ///

                                                 2
     Case 2:12-cr-00060-MMD-VCF Document 48 Filed 09/12/20 Page 3 of 5


1           A.     Statutory Prerequisites

2           Defendant represents he has satisfied the statutory prerequisites because the

3    warden denied his compassionate release request, as well as his appeal. (ECF No. 42 at

4    13.) The government agrees the Court may entertain Defendant’s request because the

5    Warden denied his request, and Defendant’s appeal was also denied. (ECF No. 47 at 2.)

6    For these reasons, the Court finds it has jurisdiction over Defendant’s request, and will

7    move on to the other two steps of the analysis.

8           B.     Extraordinary and Compelling Reasons

9           Defendant argues extraordinary and compelling reasons support his request

10   because his age and underlying medical conditions place him at high risk of contracting

11   a severe case of COVID-19, and he is at high risk of exposure to COVID-19 because he

12   is incarcerated. (ECF No. 42 at 13-29.) Specifically, Defendant is nearly 60, and suffers

13   from “COPD, asthma, high blood pressure (hypertension), Barrett’s Esophagus (for which

14   he has had two ablation procedures and require at least two more), arthritis, and has

15   suffered two strokes and two heart attacks (2010-2012, respectively).” (Id. at 12, 16.) “The

16   government does not contest that Wexler suffers from medical conditions that put him at

17   risk of significant complications from COVID-19.” (ECF No. 47 at 2.) Moreover, the Court

18   has reviewed the medical records Defendant filed under seal with his request. (ECF No.

19   43.) They confirm his representations in his briefing. The Court therefore agrees with the

20   parties Defendant has shown extraordinary and compelling reasons support his request

21   because his age and medical conditions place him at high risk of contracting a severe

22   case of COVID-19. See U.S. v. Regas, Case No. 3:91-cr-00057-MMD, 2020 WL

23   2926457, at *3-*4 (D. Nev. June 3, 2020) (finding that extraordinary and compelling

24   reasons existed to grant compassionate release motion where the combination of the

25   Defendant’s age and underlying health conditions placed him at elevated risk of

26   contracting a severe case of COVID-19).

27   ///

28   ///

                                                  3
     Case 2:12-cr-00060-MMD-VCF Document 48 Filed 09/12/20 Page 4 of 5


1           C.     Sentencing Factors

2           The Court must next consider the factors set forth in Section 3553(a) to the extent

3    they are applicable. These factors include: (1) the nature and circumstances of the

4    offense and the history and characteristics of the defendant; (2) the need for the sentence

5    imposed; (3) the kinds of sentences available; (4) the kinds of sentence and the

6    sentencing range established in the Sentencing Guidelines; (5) any pertinent policy

7    statement issued by the Sentencing Commission; (6) the need to avoid unwarranted

8    sentence disparities among defendants with similar records who have been found guilty

9    of similar conduct; and (7) the need to provide restitution to any victims. See 18 U.S.C. §

10   3553(a)(1)-(7).

11          Defendant argues these factors favor granting his Motion because: (1) he had no

12   criminal history at the time of his offense; (2) his disciplinary record since being

13   incarcerated is spotless; (3) he has been in prison for over seven years and will remain

14   on supervised release as a registered sex offender for the rest of his life; (4) he has served

15   approximately 86% of his sentence; and (5) he has a solid release plan in place. (ECF

16   No. 42 at 2, 30-32.) The government agrees the Section 3553(a) factors support releasing

17   Defendant because he will remain on lifetime supervised release, “he has served the

18   great majority of the sentence the Court imposed, had no prior criminal history, and

19   appears to have a re-entry plan in place.” (ECF No. 47 at 2.) The Court again agrees with

20   the parties. The Section 3553(a) factors favor granting the Motion.

21   IV.    CONCLUSION

22          The Court notes that the parties made several arguments and cited to several

23   cases not discussed above. The Court has reviewed these arguments and cases and

24   determines that they do not warrant discussion as they do not affect the outcome of the

25   Motion before the Court.

26   ///

27   ///

28   ///

                                                   4
     Case 2:12-cr-00060-MMD-VCF Document 48 Filed 09/12/20 Page 5 of 5


1          It is therefore ordered that Defendant’s motion for compassionate release (ECF

2    No. 42) is granted.

3          DATED THIS 12th Day of September 2020.

4

5

6                                          MIRANDA M. DU
                                           CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                              5
